Title: From Thomas Jefferson to Castries, 3 August 1785
From: Jefferson, Thomas
To: Castries, Charles Eugène de La Croix, Marquis de



Sir
Paris Aug. 3. 1785

The inclosed copy of a letter from Capt. John Paul Jones on the subject on which your Excellency did me the honour to write me on theday of July will inform you that there is still occasion to be troublesome to you. A Mr. Puchelberg, a merchant of l’Orient, who seems to have kept himself unknown till money was to be received, now presents powers to receive it, signed by the American officers and crews: and this produces a hesitation in the person to whom your order was directed. Congress however having substituted Capt. Jones as Agent to sollicit and receive this money, he having given them security to forward it, when received, to their treasury, to be thence distributed to the claimants, and having at a considerable expence of time, trouble and money attended it to a conclusion, are circumstances of weight, against which Mr. Puchelberg seems to have nothing to oppose but a nomination by individuals of the crew, under which he has declined to act, and permitted the business to be done by another, without contradiction from him. Against him too it is urged that he fomented the sedition which took place among them, that he  obtained this nomination from them while their minds were under ferment, and that he has given no security for the faithful paiment of the money to those entitled to it. I will add to these one other circumstance which appears to render it impossible that he should execute this trust. It is now several years since the right to this money arose. The persons in whom it originally vested were probably from different states in America. Many of them must be now dead, and their rights passed on to their representatives. But who are their representatives? The laws of some states prefer one degree of relations; those of others prefer others, there being no uniformity among the states on this point. Mr. Puchelberg therefore should know which of the parties are dead; in what order the laws of their respective states call their relations to the succession, and, in every case, which of those orders are actually in existence and entitled to the share of the deceased. With the Atlantic ocean between the principals and their substitute, your Excellency will perceive what an inexhaustible source of difficulties, of chicanery, and of delay, this might furnish to a person who should find an interest in keeping this money as long as possible in his own hands. Whereas if it be lodged in the treasury of Congress, they, by an easy reference to the tribunals of the different states, can have every one’s portion immediately rendered, to himself if living, and, if dead, to such of his relations as the laws of his particular state prefer, and as shall be found actually living. I the rather urge this course, as I foresee that it will relieve your Excellency from numberless appeals which these people will be continually making from the decisions of Mr. Puchilberg, appeals likely to perpetuate that trouble of which you have already had too much, and to which I am sorry to be obliged to add by asking a peremptory order for the execution of what you were before pleased to decide on this subject.
I have the honor to be &c.

Th: J.

